Title: The American Commissioners to Jonathan Williams, Jr.: Two Notes, 10 July 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Williams, Jonathan Jr.


I.
Mr. Williams
Passy July 10. 1778.
We approve of the Directions given by you to stop the Reparation of the Arms at Nantes paying the Workmen their Wages, Gratifications and Conduct money according to agreement of which you inform us in your Letter July 3 1778.
Arthur LeeJohn Adams
  
II. 
Passy July 10. 1778.
Mr. Williams is desired to send the Commissioners an order for the Goods remaining on hand, including the sixty three Barrels of Beef, to be delivered to Mr. J.D. Schweighauser of Nantes or to his order.
Arthur LeeJohn Adams
